ORDER
On March 18, 2004, we ordered the parties to file supplemental briefing addressing whether this interlocutory appeal from the district court’s order denying the Defendants’ motion to dismiss based on qualified immunity was moot in light of the court’s March 1, 2004 order granting Defendant’s motion for summary judgment and terminating this case. See Cunningham v. Vill. of Mt. Prospect, No. 02 C 4196, 2004 WL 407006 (E.D.Ill. Mar. 2, *602004). We have received the Defendants’ supplemental briefing, in which they agree that their interlocutory appeal is now moot. See United States v. Estevez, 852 F.2d 239, 241 n. 3 (7th Cir.1988) (defendant’s interlocutory appeal rendered moot by subsequent judgment).
Accordingly, we Dismiss the Defendants’ interlocutory appeal as moot.